Case: 18-10532      Document: 00514913958         Page: 1    Date Filed: 04/12/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                    No. 18-10532                               FILED
                                 Conference Calendar                       April 12, 2019
                                                                          Lyle W. Cayce
                                                                               Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

RONALD LEE MILLER,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 2:17-CR-15-1


Before OWEN, GRAVES and ENGELHARDT, Circuit Judges.
PER CURIAM: *
       The attorney appointed to represent Ronald Lee Miller has moved for
leave to withdraw and has filed a brief in accordance with Anders v. California,
386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011).
Miller has filed responses. The record is not sufficiently developed to allow us
to make a fair evaluation of Miller’s claim of ineffective assistance of counsel;




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-10532    Document: 00514913958     Page: 2   Date Filed: 04/12/2019


                                 No. 18-10532

we therefore decline to consider the claim without prejudice to collateral
review. See United States v. Isgar, 739 F.3d 829, 841 (5th Cir. 2014).
      We have reviewed counsel’s brief and the relevant portions of the record
reflected therein, as well as Miller’s responses. We concur with counsel’s
assessment that the appeal presents no nonfrivolous issue for appellate review.
Accordingly, the motion for leave to withdraw is GRANTED, counsel is excused
from further responsibilities herein, and the APPEAL IS DISMISSED. See
5TH CIR. R. 42.2. Miller’s requests to dismiss appointed counsel and proceed
pro se are DENIED. See United States v. Wagner, 158 F.3d 901, 902-03 (5th
Cir. 1998).
      In light of the court’s recent decision in United States v. Lucero, No. 17-
50709, ___ F. App’x ___, 2018 WL 6200326 (5th Cir. Nov. 27, 2018), we
REMAND to the district court for the limited purpose of re-entering its order
dated December 19, 2018.




                                       2